DETAILED ACTION
This Office action is in response to the RCE filed 8 December 2021. Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 22, 24, and 26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0035332) in view of Kowalski et al. (US 2019/0281609).
For Claims 1 and 11, Agiwal teaches a method of receiving a downlink (DL) signal by a first user equipment (UE), and a first user equipment (UE), comprising a receiver and a controller (see paragraphs 19, 45, 133), for receiving a downlink (DL) signal, the method comprising: 

after receiving the specific RNTI, monitoring, by the first UE, a DL control channel for receiving the DL preemption indication information based on the received specific RNTI (see paragraphs 116, 117); and 
receiving, by the first UE, the DL preemption indication information through a multicast signal (see paragraphs 116: indication for a group of UEs, paragraph 117: group common DCI), 
wherein the specific RNTI received through the UE specific RRC signaling is a newly defined RNTI other than at least a cell-RNTI (C-RNTI) (see paragraphs 60, 110, 116, Figure 10), 
wherein the DL preemption indication information indicates preempted resource information in a prior slot, which precedes a slot in which the DL preemption indication information is received (see paragraph 118),
wherein the information related to time and frequency is received for the reception of the DL preemption indication information (see paragraphs 60, 117: CORESET information for monitoring for preemption indication).  
Though suggested by Agiwal (see paragraphs 60, 110, 117: the skip RNTI is related to the time and frequency information provided), Agiwal as applied above is not explicit as to, but Kowalski teaches the specific RNTI being received with information related to time and frequency (see paragraph 36: new RNTI; paragraphs 40, 66: signaling, configuration of time/frequency resources which may be punctured; paragraphs 68-69: downlink puncturing of eMBB with URLLC transmissions; paragraph 72: flag to indicate puncturing; paragraph 74: UE uses new RNTI to unscramble the URLLC transmissions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey information needed to interpret the downlink signal as in Kowalski when providing 
For Claim 6, Agiwal teaches a method of transmitting a downlink (DL) signal by a base station (BS), the method comprising: 
configuring, by the BS, a specific radio network temporary identifier (RNTI) for DL preemption indication information (see paragraphs 57, 60, 116-117); 
transmitting, from the BS, the configured specific RNTI to a first user equipment (UE) through a UE-specific radio resource control (RRC) signaling (see paragraphs 57, 60, 116-117); and 
transmitting, from the BS, the DL preemption indication information based on the specific RNTI through a multicast signal (see paragraphs 116: indication for a group of UEs, paragraph 117: group common DCI), 
wherein the specific RNTI transmitted through the UE specific RRC signaling is a newly defined RNTI other than at least a cell-RNTI (C-RNTI) (see paragraphs 60, 110, 116, Figure 10), 
wherein the DL preemption indication information indicates preempted resource information in a prior slot, which precedes a slot in which the DL preemption indication information is transmitted (see paragraph 118), 
wherein the information related to time and frequency is transmitted for a reception of the DL preemption indication information by the first UE (see paragraphs 60, 116-117: CORESET information for monitoring for preemption indication).  
Though suggested by Agiwal (see paragraphs 60, 116-117: the skip RNTI is related to the time and frequency information provided), Agiwal as applied above is not explicit as to, but Kowalski teaches the specific RNTI being received with information related to time and frequency (see paragraph 36: new RNTI; paragraphs 40, 66: signaling, configuration of time/frequency resources which may be punctured; 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey information needed to interpret the downlink signal as in Kowalski when providing information for receiving a punctured signal as in Agiwal. One of ordinary skill would have been able to do so with the reasonably predictable result of explicitly conveying known information in a known type of signaling with the reasonably predictable result of the UE unscrambling the signal.
For Claims 4, 9, and 14, Agiwal further teaches the method, wherein the DL preemption indication information is received through a common search space of the DL control channel (see paragraph 60: group common DCI).  

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0035332) and Kowalski et al. (US 2019/0281609) as applied to claims 1, 6, and 11 above, and further in view of Yi et al. (US 2019/0116007).
For Claims 2, 7, and 12, while Agiwal does teach the use of URLLC and eMBB services (paragraph 110), the references as applied above are not explicit as to, but Yi teaches that it is known for URLLC and eMBB services of respectively different UEs to use respectively different subcarrier spacing (see Figure 16, paragraph 157).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the resources provided in Lyu are those wherein at least one of a subcarrier spacing and a time-domain scheduling unit of first radio resources allocated for the first UE are different from second radio resources allocated for a second UE. One of ordinary skill would have been able to use such configurations with the reasonably predictable result of providing known services in a known manner. 

s 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0035332) and Kowalski et al. (US 2019/0281609) as applied to claims 1, 6, and 11 above, and further in view of Lo (US 2018/0020441).
For Claims 22, 24, and 26, the references as applied above are not explicit as to, but Lo teaches the method wherein the time and frequency information comprises frequency resource information and slot index information (see paragraphs 33-35: configuration information includes RNTI, slot index, and bandwidth information).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide known information such as slot index and frequency resource information when providing the RNTI, as shown in Lo, when providing the specific RNTI as in Agiwal. One of ordinary skill would have been able to do so with the reasonably predictable result of providing known configuration information in a known manner.

Response to Arguments
The amendment filed 8 December 2021 has been entered.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards teachings of Lo, Lo does teach the matter for which Lo is relied upon: that it is known to provide configuration information with specific parameters relating to time and frequency information with an RNTI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2018/0027493) teaches a system in which a signal indicated preemption is scrambled with a special RNTI. Lee et al. (US 2021/0288705) teaches a system in which an RNTI and other information are used to determine punctured time/frequency resources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/18/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466